PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 ___________

                    No. 14-3476
                    ___________

       BRIAN SCHMIGEL, an adult individual,
                              Appellant

                          v.

  MIROSLAV UCHAL, MD, FASC, an adult individual
     ____________________________________

    On Appeal from the United States District Court
       for the Western District of Pennsylvania
               (D.C. No. 2-14-cv-00358)
     District Judge: Honorable Arthur J. Schwab
     ____________________________________

              Argued: January 22, 2015

Before: RENDELL, SMITH, and KRAUSE, Circuit Judges

         (Opinion Filed: September 2, 2015)
                  _____________

NOAH P. FARDO
WILLIAM F. ROGEL        (Argued)
Flaherty Fardo
812 Ivy Street
Pittsburgh, PA 15232

       Counsel for Appellant

DANIEL P. CARROLL, JR.
KRISTIN L. PIESESKI (Argued)
TIMOTHY R. STIENSTRAW
Davies, McFarland & Carroll
One Gateway Center
Tenth Floor
Pittsburgh, PA 15222

       Counsel for Appellee
                       ___________

                 OPINION OF THE COURT


KRAUSE, Circuit Judge:

       In 2003, the Pennsylvania Supreme Court grew
troubled by the frequency of meritless professional
malpractice claims filed in the state system. To address that
concern, the Court amended the Pennsylvania Rules of Civil
Procedure to require malpractice plaintiffs or their attorneys
to file a certificate of merit (“COM”) within sixty days of
bringing suit. Failure to comply conferred upon a defendant
the right to have the action dismissed. Five years after the
COM regime was enacted, however, Justices of the Supreme
Court grew concerned that it had the unintended consequence
of requiring the dismissal of meritorious claims due to
technical oversights by plaintiffs or their attorneys. Thus, the




                               2
Court amended the Rules again, setting a number of
conditions that had to be met before a defendant could seek
dismissal of an action for failure to comply.

       We have previously held that the COM requirement is
substantive state law that must be applied by a federal court
sitting in diversity.    See Liggon-Redding v. Estate of
Sugarman, 659 F.3d 258, 265 (3d Cir. 2011). In this appeal,
we consider whether one of Pennsylvania’s conditions
precedent to dismissing an action for failure to comply with
the COM requirement, fair notice to a plaintiff, is also
substantive law. We conclude that it is, and thus will reverse
the judgment of the District Court.

 I.    Facts and Procedural History1

        In 2010, Appellee Dr. Miroslav Uchal performed
laparoscopic adjustable gastric band surgery, a procedure
intended to place a band around a person’s stomach to limit
his food intake and help him lose weight, on Appellant Brian
Schmigel. The surgery went awry, however, and the band
was left “free floating in his abdomen.” App. 20a. As a
result, Schmigel not only failed to lose weight; he suffered
internal scarring, limiting his options for similar surgeries into
the foreseeable future.



       1
         In an appeal from a motion to dismiss, we review the
allegations of the complaint and all reasonable inferences
drawn therefrom in the light most favorable to Schmigel, the
non-moving party. See Sturm v. Clark, 835 F.2d 1009, 1011
(3d Cir. 1987).




                                3
        With the benefit of the discovery rule, Schmigel filed
suit against Uchal just inside Pennsylvania’s statute of
limitations for professional malpractice actions. Between the
surgery and the initiation of the suit, Uchal had moved to
Florida so that Schmigel, a resident of Pennsylvania, was able
to sue in the United States District Court for the Western
District of Pennsylvania on the basis of diversity jurisdiction.
Schmigel’s attorney asked Uchal to accept service of the
complaint,2 but Uchal declined. Instead, realizing that no
COM had been filed with the Complaint, Uchal waited out
the sixty-day window in which a plaintiff may file a COM
after initiating suit to sustain a malpractice action under
Pennsylvania law, see Pa.R.C.P. Nos. 1042.2-1042.10, and on
day sixty-nine, filed a motion to dismiss.

       The next day, Schmigel’s counsel filed an “answer” to
the motion, which included the missing COM and an affidavit
explaining that counsel had timely consulted with a doctor
but, due to an oversight, had not prepared a COM. In the
briefing that followed, the parties disputed, among other
things, whether Schmigel had substantially complied with the
COM requirement, whether his failure should have been
excused, and—because Uchal had not waited thirty days after
giving notice of the deficiency to allow for cure before filing
his motion to dismiss, which is one of the conditions




       2
        Schmigel’s attorney represented he made this request
of Uchal in a sworn affidavit to the District Court and again
before us in argument.




                               4
precedent to dismissal under Pennsylvania law—whether
Uchal had the right to seek dismissal in the first place.3

       The District Court granted the motion and dismissed
the claim. Schmigel v. Uchal, No. 14-358, 2014 WL
3397669, at *7 (W.D. Pa. July 11, 2014). First, the District
Court held, under our precedent, that Pennsylvania’s COM
requirement was substantive law that a federal court must

       3
         The briefing came about in an unusual posture. Two
days after Schmigel filed his “answer,” which was an attempt
to quickly fix his failure to file the COM, Uchal filed a reply
and Schmigel moved for leave to file a full memorandum of
law in support of his previously-filed “answer.” The District
Court ruled that Schmigel’s “answer” was his response to the
motion, but allowed him to file his memorandum as a
surreply. Thus, Uchal argued in his briefing before us that
Schmigel waived his argument about the notice requirement
by not fully developing his position until his surreply in the
District Court. At argument, however, Uchal conceded that
we should address the issue on the merits in recognition of the
unusual briefing schedule set by the District Court, along with
the understanding that the doctrine of waiver is a
discretionary one that “may be ‘relaxed whenever the public
interest . . . so warrants.’” Barefoot Architect, Inc. v. Bunge,
632 F.3d 822, 835 (3d Cir. 2011) (alteration in original)
(quoting Rogers v. Larson, 563 F.2d 617, 620 n.4 (3d Cir.
1977)). We agree, and will do so. See Nuveen Mun. Trust ex
rel. Nuveen High Yield Mun. Bond Fund v. WithumSmith
Brown, P.C., 692 F.3d 283, 302 (3d Cir. 2012) (“[The
Appellant’s] choice-of-law arguments involve issues purely
of law, and given that they involve choice of law, the public
interest weighs toward our consideration of them.”).




                               5
apply when sitting in diversity. Id. at *3. Second, the District
Court found that neither of Pennsylvania’s equitable
exceptions for allowing a late-filed complaint—substantial
compliance and justifiable excuse—applied here. Id. at *5-7.
The District Court did not address at all Schmigel’s final
argument, that Pennsylvania’s notice requirement as a
condition of dismissal applied in federal court, so that Uchal’s
failure to satisfy that condition precluded dismissal. This
appeal followed.4

II.    Discussion

                 A. Pennsylvania’s Certificate of Merit
                    Requirement

       As the Pennsylvania Supreme Court recounted in
Womer v. Hilliker, 908 A.2d 269 (Pa. 2006), the Supreme
Court adopted the COM regime “in January of 2003, having
determined that malpractice actions were being commenced
in the Pennsylvania courts more frequently.” Id. at 275.
With that recognition came concern that state courts would be
overburdened with “malpractice claims of questionable
merit.” Id. Thus, the Court “devise[d] an orderly procedure
that would serve to identify and weed non-meritorious
malpractice claims from the judicial system efficiently and
promptly.” Id. The COM requirement was born.


       4
        The District Court had jurisdiction under 28 U.S.C. §
1332. We have jurisdiction to hear the appeal under 28
U.S.C. § 1291. Because the matter before us is a pure
question of law, our review is plenary. See Foster v. Nat’l
Fuel Gas Co., 316 F.3d 424, 430 (3d Cir. 2003).




                               6
        Rule 1042.3 of the Pennsylvania Rules of Civil
Procedure, the centerpiece of the COM regime, requires that
within sixty days of filing “any action based upon an
allegation that a licensed professional deviated from an
acceptable professional standard,” a plaintiff file a COM that
states (1) “an appropriate licensed professional has supplied a
written statement that there exists a reasonable probability
that the care, skill or knowledge” of the defendant “fell
outside acceptable professional standards and that such
conduct was a cause in bringing about the harm”; (2) the
claim is “based solely on allegations that other licensed
professionals for whom this defendant is responsible deviated
from an acceptable professional standard”; or (3) “expert
testimony of an appropriate licensed professional is
unnecessary for prosecution of the claim.” Pa.R.C.P. No.
1042.3(a)(1)-(3). The purpose of the requirement is to create
a reasonable, early barrier that all malpractice plaintiffs must
meet:

       On the one hand, the presence in the record of a
       COM signals to the parties and the trial court
       that the plaintiff is willing to attest to the basis
       of his malpractice claim; that he is in a position
       to support the allegations he has made in his
       professional liability action; and that resources
       will not be wasted if additional pleading and
       discovery take place. On the other hand, the
       absence from the record of a COM signals to
       the parties and the trial court that none of this is
       so and that nothing further should transpire in
       the action, except for the lawsuit’s termination.




                                7
 Womer, 908 A.2d at 275-76 (internal footnote and
citations omitted).

        That ultimate consequence of the failure to comply—
termination of the suit—is effectuated in state court upon the
filing of a praecipe with a prothonotary, who in turn enters a
judgment of non pros.5 Pa.R.C.P. Nos. 1042.6-7. As
originally written, the ability to seek dismissal for failure to
file a COM had but one explicit condition: No dismissal
could be entered if a plaintiff’s timely motion seeking to
extend the sixty-day window was pending. Pa.R.C.P. No.
1042.6(a) (West 2003) (amended 2008).6

                 B. The Pennsylvania Supreme Court
                    Identifies a Problem

       In Womer, the Pennsylvania Supreme Court
encountered a situation substantially similar to the one we
face today. There, a plaintiff initiated a medical malpractice
suit only months after the COM regime began and, within

       5
         In state court, a judgment of non pros “effectively
constitutes a dismissal of the cause without prejudice,” so
long as the statute of limitations has not expired. Stroud v.
Abington Mem’l Hosp., 546 F. Supp. 2d 238, 249 (E.D. Pa.
2008); see also Haefner v. Sprague, 494 A.2d 1115, 1118 (Pa.
Super. Ct. 1985).
       6
        The note accompanying the Rule described another
condition, that the prothonotary could not enter a judgment if
a COM had been filed late, but before the defendant had
sought dismissal. See Pa.R.C.P. No. 1042.6(a) note (West
2003).




                               8
sixty days, served the defendant with an expert report from a
doctor that stated the claim was meritorious. 908 A.2d at
273. The plaintiff or his counsel did not, however, actually
file a COM. Id. Accordingly, as soon as the sixty-day
deadline passed, the defendant filed a praecipe to dismiss the
claim, and the prothonotary entered a judgment of non pros.
Id. As here, the statute of limitations had run, and thus a
presumptively meritorious claim came to a precipitous end.
Id. at 274.

        Two days after the filing of the praecipe, the plaintiff
sought to reopen his case, arguing that, among other things,
his failure to submit the COM was a result of his counsel’s
“oversight or mistake.” Id. at 273. Included with that filing
was a COM that his lawyer had written the previous day. The
motion was denied, but on appeal the Superior Court reversed
the trial court and reinstated the case. Womer v. Hilliker, 860
A.2d 1144 (Pa. Super. Ct. 2004) (unpublished table decision).
The Pennsylvania Supreme Court then granted allocatur and
reversed the Superior Court, terminating the plaintiff’s claim.

       In its decision, the Supreme Court acknowledged that
the consequence of failing to comply with the COM
requirement was a harsh one—the lawsuit’s demise. 908
A.2d at 276. Thus, because the Court “always understood
that procedural rules are not ends in themselves, and that the
rigid application of [Pennsylvania] rules does not always
serve the interests of fairness and justice,” it adopted two
equitable exceptions to the requirement: substantial
compliance and justifiable excuse. Id. at 276, 279.7 The


       7
       Both exceptions have their origin in other parts of the
Pennsylvania Rules of Civil Procedure: substantial




                               9
Court found, however, that neither exception was met in that
case because the plaintiff’s counsel “did not [timely] file a
COM, even one that was defective.” Id. at 277. As a result,
while the plaintiff had a presumptively meritorious complaint
supported by an expert report, and despite his attachment of
the COM two days after receiving notice of the deficiency,
his case was terminated.

        Justice Baer, joined by Justice Castille, dissented,
citing a number of cases for the proposition that “the courts of
[Pennsylvania] have historically been loathe to put a litigant
out of court on a potential meritorious claim for missing a
filing deadline due to lawyer oversight,” and observing “there
is also ample law in Pennsylvania abhorring the practice of
entering a snap judgment in response to such a mistake.” Id.
at 282-83 (Baer, J., dissenting). The dissent concluded that
dismissal was in error because “within hours of being put on
notice that he mistakenly did not meet all the technical
requirements of the rule, [the plaintiff] moved to rectify that
mistake and supplied the technically missing COM.” Id. at
282.

       Justice Baer’s rationale quickly transitioned from
dissent to rule, as it became the backbone of a significant
change to the COM regime. Specifically, in 2008, the
Pennsylvania Supreme Court amended the Rules of Civil
Procedure to add additional conditions precedent to a
defendant’s dismissal of a case.8 As a result of those changes,

compliance in Rule 126 and justifiable excuse in Rule 3051.
See id. at 276, 279.
       8
        The amendments changed the previous Rule 1042.6
into Rule 1042.7, and the substance of the note from 2003,




                              10
a Pennsylvania malpractice defendant now may dismiss an
action only if four conditions are met: (1) there is not a
pending motion (a) for a determination that a COM is
unnecessary in the first place or (b) seeking to extend the time
to file a COM; (2) a COM was not filed before dismissal was
sought; (3) the defendant has attached proof that he served
notice of the deficiency upon the plaintiff; and, as is relevant
here, (4) thirty days has elapsed between the notice of
deficiency and the defendant’s attempt to terminate the
action. Pa.R.C.P. No. 1042.7(a)(1)-(4).9 The purpose of the
changes to Rules 1042.6 and 1042.7 was to, among other
things, “address concerns that the . . . rules . . . provide[d] for
the entry of a judgment of non pros where there has been no
notice of intent to enter such a judgment.” Pa.R.C.P. No.
1042.6 explanatory cmt. (2008).

      Justice Baer reflected upon the change in a later
opinion:

       While my personal sentiments did not carry the
       day in Womer, the injustice sought to be

that no dismissal could be entered if a COM had been filed,
was added as Rule 1042.7(a)(2).
       9
         The Rules further specify two circumstances under
which an action may be dismissed even without providing
notice to a plaintiff, neither of which pertains to this case.
See Pa.R.C.P. No. 1042.6(b) (stating that a judgment of non
pros may be entered without notice (1) if a court has granted
an extension of time to file and the plaintiff still failed to
comply, or (2) if the court has denied a motion to extend the
time to file).




                                11
       remedied was accomplished via a subsequent
       amendment to the civil procedural rules
       requiring a defendant to give a plaintiff a thirty-
       day written notice of intention to file a praecipe
       for a judgment of non pros for failure to file a
       COM. Once notice was provided, the amended
       rules afforded the plaintiff an opportunity to
       seek a determination by the court as to the
       necessity of filing a COM. Thus, the harsh
       consequence arising from a plaintiff’s failure to
       file a COM was ameliorated with a fair rule of
       process.

Anderson v. McAfoos, 57 A.3d 1141, 1154 (Pa. 2012) (Baer,
J., concurring) (internal citations omitted); see also Keel-
Johnson v. Amsbaugh, No. 07-200, 2009 WL 648970, at *6
(M.D. Pa. Mar. 10, 2009) (explaining that the new rules
“severely limit[] the availability of non pros by permitting
judgment only after ample notice to plaintiffs”).

       In sum, Rule 1042.7 was specifically intended to
codify Justice Baer’s dissenting view in Womer and to
prevent the exact situation that confronts us today. That is,
were this case in state court, Schmigel’s claim would not have
been dismissed because his attorney filed the COM as soon as
he was notified of the deficiency and well within the thirty-
day window for cure. We now must decide whether that
condition precedent to dismissal applies equally to
malpractice actions filed in federal court.

                 C. Choice of Law Analysis

      Pursuant to the Erie doctrine, “[a] federal court sitting
in diversity must apply state substantive law and federal




                               12
procedural law.” Chamberlain v. Giampapa, 210 F.3d 154,
158 (3d Cir. 2000). “This substantive/procedural dichotomy
of the ‘Erie rule’ must be applied with the objective that ‘in
all cases where a federal court is exercising jurisdiction solely
because of the diversity of citizenship of the parties, the
outcome of the litigation in the federal court [will] be
substantially the same, so far as legal rules determine the
outcome of a litigation, as it would be if tried in a State
court.’” Id. at 158-59 (alteration in original) (quoting
Guaranty Trust Co. v. York, 326 U.S. 99, 109 (1945)). This
outcome determinative test, however, “should not produce a
decision favoring application of the state rule” unless it
furthers one of Erie’s “‘twin aims’: ‘discouragement of forum
shopping and avoidance of inequitable administration of the
laws.’” Id. (quoting Hanna v. Plumer, 380 U.S. 460, 468
(1965)).

        Consistent with these aims, we apply a three-part test
to decide whether a state law or rule is substantive or
procedural for Erie purposes. See Liggon-Redding, 659 F.3d
at 262 (citing Chamberlain, 210 F.3d at 158-61). First, we
“determine whether there is a direct collision between a
federal rule and the state law or rule that the court is being
urged to apply.” Liggon-Redding, 659 F.3d at 262. If there is
a direct conflict, and the federal rule is “constitutional and
within the scope of the Rules Enabling Act,” we apply the
federal rule and end our analysis. Chamberlain, 210 F.3d at
159. Second, “[i]f there is no direct collision,” we examine
“whether the state law is outcome-determinative and whether
failure to apply the state law would frustrate the twin aims of
the Erie Rule to discourage forum shopping and avoid
inequitable administration of the law.” Liggon-Redding, 659
F.3d at 262.          Finally, we consider “whether any




                               13
countervailing federal interests prevent the state law from
being applied in federal court.” Id.

       As set forth below, we conclude that Pennsylvania’s
notice requirement, like the COM requirement itself, is
substantive state law under Erie and therefore must be applied
by a federal court sitting in diversity. We base this
conclusion on (1) our precedent addressing Pennsylvania’s
COM rules and New Jersey’s analogous Affidavit of Merit
(“AOM”) statute; and (2) an independent application of our
three-part test under the Erie doctrine. We address each
rationale in turn.

                    1. Our History with Pennsylvania’s
                       COM Regime and New Jersey’s
                       AOM Statute

       This is not the first time we have addressed the
requirement that a malpractice plaintiff provide a certificate
or affidavit of merit, and we are guided by our precedent in
Chamberlain, 210 F.3d 158-61 and Nuveen, 692 F.3d at 300-
310, analyzing New Jersey’s AOM statute; and Liggon-
Redding, 659 F.3d 258, addressing Pennsylvania’s COM
regime. That precedent supports the notion that the COM
regime’s notice requirement should be construed as
substantive law.

        In Chamberlain, we examined New Jersey’s AOM
statute, which, like Pennsylvania’s COM requirement,
provides that if an AOM is not filed within sixty days of
filing a malpractice suit that action may be dismissed with
prejudice. N.J.S.A. § 2A:53A-27, 29; Chamberlain, 210 F.3d
14
at 157-58.10 After conducting our three-step Erie analysis, we
held that the AOM statute did “not conflict with the Federal
Rules of Civil Procedure and must be applied by federal
courts sitting in diversity.” Chamberlain, 210 F.3d at 157.
We also concluded that a failure to apply the statute would be
contrary to the twin aims of Erie because a meritless
malpractice claim in federal court could not be ended at the
same early stage as in state court, thus encouraging forum
shopping by plaintiffs and unfairly exposing professionals to
meritless claims.      Id. at 161.      Having identified no
countervailing federal interest preventing the law’s
application in federal court, we applied the AOM requirement
as substantive law. Id. Most importantly for today’s
purposes, however, we did not apply the requirement
untethered from its conditions. Instead, we applied the
primary condition precedent to dismissal, i.e., that sixty days
(or 120 days for good cause shown) must have passed from
the time of suit without the production of an AOM, see id. at
163, as well as New Jersey’s four exceptions to dismissal
with prejudice, see Nuveen, 692 F.3d at 305.

        As one would expect, when faced with Pennsylvania’s
COM rule soon thereafter in Liggon-Redding, we concluded
that it also did not conflict with any Federal Rule, including
Rules 7, 8, 9, 11 or 41(b); that it was outcome determinative;
that failing to apply it would encourage forum shopping and
result in inequitable administration of the law; and that no
countervailing federal interest prevented its application in
      10
         New Jersey’s AOM statute provides for a sixty-day
extension of time to file the AOM for good cause shown, and
provides for dismissal with prejudice, rather than without.
N.J.S.A. § 2A:53A-27, 29; Chamberlain, 210 F.3d at 157-58.




                              15
federal court. 659 F.3d at 262-65. And, as in New Jersey,
because enforcing the rule without its consequence would be
a rather pointless exercise, we also enforced Pennsylvania’s
own penalty for failing to comply, along with its primary
condition precedent—that a defendant may move to dismiss
an action without prejudice only when sixty days have passed
from the time of suit without the production of a COM. See
id. at 263.

        Because we reversed on the ground that the pro se
plaintiff in Liggon-Redding in fact had complied with the
COM requirement, we had no need to consider
Pennsylvania’s equitable exceptions of substantial
compliance or justifiable excuse, nor did we determine
whether the other conditions precedent to dismissing an
action, including the notice requirement, were substantive
law. In fact, all of those additional conditions, save one—that
a timely motion for an extension of time could not be
pending—were not enacted until after the plaintiff in Liggon-
Redding initiated her suit. See id. at 260 (stating the
plaintiff’s COM was due on January 18, 2008); Pa.R.C.P. No.
1042.6 (noting amendments adopted and effective on June 16,
2008).11

      11
          The changes to the Pennsylvania Rules were made
effective on June 16, 2008, after the court had received
briefing on the issue, but before it finally dismissed the case
in October 2008. See Redding v. Estate of Sugarman, No. 07-
4591, 2008 WL 4682617, at *1 (E.D. Pa. Oct. 22, 2008). The
court did not mention the amendments there, but even if it
had, notice was not an issue, as the court in Liggon-Redding
repeatedly provided notice to the pro se plaintiff. 659 F.3d at
260-61.




                              16
        What Chamberlain, Nuveen, and Liggon-Redding
reflect is that we have already applied as substantive law the
COM requirement and its New Jersey analogue, along with
each state’s consequence of failing to comply, and at least one
associated condition precedent to dismissal.               Uchal,
moreover, does not argue that we should ignore all the
substance of Rule 1042.7, for it is that Rule which vested him
with the right to dismissal in the first place. Instead, he seeks
to enforce only that portion of Rule 1042.7 that is favorable to
him. That is, he would have us apply a defendant’s right to
dismissal for a plaintiff’s non-compliance with the COM
requirement, but ignore the fact that the Pennsylvania
Supreme Court has vested a defendant with that right only
when a plaintiff receives thirty days’ notice.12 Neither our
case law nor common sense supports that approach. Instead,
they counsel that the notice requirement, as a condition
precedent to dismissal, is substantive law to be applied, along
with the COM requirement itself, by federal courts sitting in
diversity.




       12
          Making his position more perplexing, Uchal stated
at argument that at least one of Pennsylvania’s other
conditions precedent to dismissal—that no motion was
pending for a determination of whether a COM is actually
necessary, see Pa.R.C.P. No. 1042.7(a)(1)—does apply.
While we reach no conclusion as to whether that Rule is
substantive law, we note the unreconciled conflict in Uchal’s
position.




                               17
                     2. The Notice Requirement                 is
                        Substantive Law

        Uchal argues that, whatever we may glean from our
precedent, the application of our three-part Erie test requires
us to hold that Rule 1042.7’s notice requirement is
procedural. Specifically, he argues that (1) it is in direct
conflict with the Federal Rules; (2) it is outcome
determinative only in the most limited sense; and (3) the
failure to apply it in federal court would not frustrate Erie’s
twin aims. Our independent analysis under this test leads us
to the opposite conclusion.

       First, we discern no conflict whatsoever between the
substance of Rules 1042.6-7 and Federal Rules 7(b) and
12(b). Rule 7(b) “governs the application to the court for an
order and requires that any application to the court be by
motion.” Liggon-Redding, 659 F.3d at 262. Uchal argues
that applying the notice requirement from Rule 1042.7 means
that we must apply the procedure by which dismissal is
accomplished in state court, that is, a filing of a praecipe with
the prothonotary, and that because Rule 7 provides for
motions and not praecipes, the federal and state rules
irreconcilably conflict.

       We have already resolved this alleged conflict,
however, and not in Uchal’s favor. For when we held in
Liggon-Redding that the COM requirement was substantive
law that provided a defendant with a right to seek dismissal
and did not present any conflict with Rule 7, we implicitly
rejected the argument that the differences in the mechanism to
accomplish that dismissal, i.e., a praecipe filed with a
prothonotary in state court versus the filing of an appropriate
motion in federal court, gave rise to any conflict. Id. at 265;




                               18
see also Nuveen, 692 F.3d at 303 n.13 (concluding it was
appropriate to file a motion for summary judgment to
effectuate dismissal pursuant to the New Jersey AOM
requirement). The “conflict” urged by Uchal is therefore a
false one, as the availability of motions practice in federal
court to accomplish dismissal is unaltered by a requirement
that federal courts adhere to Pennsylvania’s notice
requirement as a condition precedent to that dismissal. Yet
again, “state policy can be effectuated without compromising
any of the policy choices reflected in” Rule 7. Chamberlain,
210 F.3d at 160.

        Nor is there a conflict with Rule 12(b), which tests the
sufficiency of pleadings. As we have made clear, the COM
requirement “does not have any effect on what is included in
the pleadings of a case or the specificity thereof.” Liggon-
Redding, 659 F.3d at 263 (emphasis added) (internal
quotation marks omitted). That is, the COM “is not part of
the complaint, nor does it need to be filed with the
complaint.” Nuveen, 692 F.3d at 303. Rather, the COM
requirement and its conditions are facts that can form the
basis for a motion for summary judgment. See id. at 303 n.13
(“That the [New Jersey] affidavit is not a pleading
requirement counsels that a defendant seeking to ‘dismiss’ an
action based on the plaintiff’s failure to file a timely affidavit
should file a motion for summary judgment under Rule 56,
and not a motion to dismiss for failure to state a claim under
Rule 12(b)(6).”). Because a motion for summary judgment
can be filed whenever appropriate, there is no conflict
between the timelines of the COM requirement, including
thirty days’ notice, and a defendant’s right to terminate a
plaintiff’s case for the failure to comply. See Fed. R. Civ. P.
56 (“Unless a different time is set by local rule or the court




                               19
orders otherwise, a party may file a motion for summary
judgment at any time until 30 days after the close of all
discovery.”).13 Uchal’s argument for a conflict with Rule 12,
based on the twenty-one day deadline for filing a motion to
dismiss, is therefore a non-starter. Rather, “these Federal
Rules and the [Pennsylvania Rules] can exist side by side,
‘each controlling its own intended sphere of coverage without
conflict.’” Chamberlain, 210 F.3d at 160 (quoting Walker v.
Armco Steel Corp., 446 U.S. 740, 752 (1980)).

       Second, failing to require notice is plainly outcome
determinative, as it was for Schmigel here. Indeed, the
Pennsylvania Supreme Court altered the COM Rules
specifically because the Court wished to avoid the
termination of meritorious actions when, “within hours of
being put on notice that he mistakenly did not meet all the
technical requirements of the rule, [a plaintiff] move[s] to
rectify that mistake and supplie[s] the technically missing
COM.” Womer, 908 A.2d at 282 (Baer, J., dissenting).


      13
            A hypothetical demonstrates the logic of our
precedent that a motion for summary judgment should be
filed, rather than a motion to dismiss: If a plaintiff files a
complaint and serves a defendant the next day, the plaintiff
has fifty-nine more days to file a COM. The defendant,
meanwhile, must file a motion to dismiss within twenty-one
days. The defendant could thus not use a motion to dismiss to
terminate the action because his right to do so would not arise
until thirty-eight days after his answer was due. See Nuveen,
692 F.3d at 303 (observing that the “temporal separation of
the filing of the complaint and the [New Jersey AOM]”
means that an AOM will often be filed “after the defendant
files its answer”).




                              20
While Uchal concedes, as he must, the conclusive effect on
Schmigel’s case of his failure to provide thirty days’ notice
and opportunity to cure, Uchal argues that the COM Rules
would be outcome determinative only in the rare case.14 The
frequency with which this issue has arisen in district courts,
however, belies Uchal’s argument.15

       14
            The Dissent, meanwhile, states that the general
COM requirement from Rule 1042.3 is “of course” outcome
determinative, with the consequence of failing to comply a
dismissal without prejudice, so long as the statute of
limitations has not run. Dissent 2, 7. Rule 1042.3, however,
is outcome determinative only because another part of the
COM regime—Rule 1042.7—mandates that outcome. That
is, district courts do not administer the consequence of the
failure to comply based on federal common law, but instead
on the consequence a state provides. Compare Dissent 2
(acknowledging the consequence for failing to comply with
Pennsylvania’s COM requirement is generally dismissal
without prejudice), with Nuveen, 692 F.3d at 305 (stating the
consequence of failing to comply with New Jersey’s AOM
requirement is dismissal with prejudice). As noted above,
however, Rule 1042.7 provides that in Pennsylvania that
consequence is vested only upon thirty days’ notice to a
plaintiff.
       15
          See, e.g., TranSystems Corp. v. Hughes Assocs., Inc.,
No. 14-1541, 2014 WL 6674421, at *5 (M.D. Pa. Nov. 24,
2014) (declining to dismiss action when COM was filed
seventy-one days after a complaint was filed and noting that
“federal courts have frequently declined to dismiss cases
pursuant to Rule 1042.3 where the plaintiff has timely cured
the failure to file a certificate of merit by filing a certificate of




                                 21
        Finally, consistent application of the COM
requirement will ensure equitable administration in both
federal and state courts and will prevent forum shopping by
discouraging defendants from removing to federal court when
faced with actions filed near the end of the statute of
limitations. Conversely, it would not only be inequitable, but
irrational, to dismiss meritorious claims based solely on a


merit after receiving notice of this deficiency from the
defendant”); Moyer v. Berks Heim Nursing Home, No. 13-
4497, 2014 WL 1096043, at *6 (E.D. Pa. Mar. 20, 2014)
(holding that dismissal would be inappropriate because
“Plaintiffs filed a certificate of merit within 30 days of
defendants’ motion to dismiss”); Fabian v. United States, No.
13-1656, 2013 WL 5525647, at *2 n.2 (E.D. Pa. Oct. 7, 2013)
(“[T]he Pennsylvania Supreme Court’s 2008 amendments to
the Pennsylvania Rules of Civil Procedure affect the COM
requirement in a substantive way by affording the plaintiff
‘ample notice’ rights before the defendant is permitted to file
the actual praecipe for entry of a judgment of non pros.”);
Bellinger v. Pa. Dep’t of Corr., No. 12-2374, 2013 WL
424886, at *2 (M.D. Pa. Feb. 1, 2013) (noting that Rule’s
“notice requirement has been declared to be procedural and
thus inapplicable in federal courts; accordingly, a defendant
in federal court may move for judgment of non pros in a Rule
12 motion to dismiss without prior notice”); Robles v. Casey,
No. 10-2663, 2012 WL 382986, at *3 (M.D. Pa. Feb. 6, 2012)
(declining to dismiss case when plaintiff filed COM eight
days after defendant sought dismissal); Keel-Johnson, 2009
WL 648970, at *6 (stating that “new Rule 1042.6 severely
limits the availability of non pros by permitting judgment
only after ample notice to plaintiffs”).




                              22
state rule, when that very same rule, specifically amended as
a result of a virtually identical scenario to this one, prevents
dismissal in state court. And while we generally look to
concerns that a plaintiff will forum shop, visiting the
consequences of inequitable administration of the law upon a
defendant, we may consider the reverse as well, where the
equities require.      See Nuveen, 692 F.3d at 304-05
(considering whether applying a New Jersey rule would
provide a defendant “incentive to remove a case from state to
federal court”).16

       Because there is no federal interest weighing against
applying the same notice requirement as the Pennsylvania
Supreme Court, our Erie decision is a clear one:17 The
       16
           See also S.A. Healy Co. v. Milwaukee Metro.
Sewerage Dist., 60 F.3d 305, 311 (7th Cir. 1995) (“If a rule so
favorable to plaintiffs is inapplicable in diversity cases,
defendants in such cases will have an added incentive to
remove a diversity case to federal district court, just as in the
days before the Erie decision, when a more favorable
substantive rule of federal common law might induce a
defendant to remove a case from state to federal court . . . .”);
Michael Steven Green, The Twin Aims of Erie, 88 Notre
Dame L. Rev. 1865, 1874 (2013) (“[T]he forum shopping test
is answered by considering whether the difference between
federal and forum state standards would, ex ante, influence
the plaintiff’s choice to bring the action in federal or state
court (or the defendant’s choice to remove to federal
court).”).
       17
          We recognize that in Nuveen we held two
protections provided by the New Jersey Supreme Court to be
procedural, rather than substantive: a one-sentence “addition




                               23
condition of thirty days’ notice prior to seeking dismissal of
an action for failure to comply with the COM regime is
substantive and must be applied in federal court. Uchal was
therefore required to provide Schmigel with notice before he
had a right to dismiss this action, and his failure to do so
requires reinstatement of this action in the District Court.18


to New Jersey’s Civil Case Information Sheet referencing the
AOM Statute,” and an “accelerated case management
conference” held within ninety days of the filing of the
complaint, where the trial judge is to remind a plaintiff of the
need to file an AOM. 692 F.3d at 300. We held the addition
to the civil cover sheet to be procedural because “the use of a
particular form generally is a procedure of a state court, and
the information provided to parties by a state court via its
forms usually will not result in forum shopping.” Id. at 304.
We also held that the failure to hold an accelerated case
management conference could not be outcome determinative,
because even in state court, the lack of such a conference
“will not prevent an action from being dismissed based on the
failure to file a timely affidavit.” Id. at 305 (citing Paragon
Contractors, Inc. v. Peachtree Condo. Ass’n, 997 A.2d 982,
987 (N.J. 2010)). Thus, we concluded that “[t]he timing of a
conference that will not affect the outcome of a proceeding is
unlikely to promote forum shopping and will not result in an
inequitable administration of the [AOM] Statute.” Id. This is
a far cry from Rule 1042.7, which states that a claim may be
dismissed only if the conditions of the Rule are met.
       18
           As an alternative grounds for reversal, Schmigel
argues that he satisfied Pennsylvania’s two equitable
exceptions for late filing: substantial compliance and
justifiable excuse. We have yet to apply those exceptions as




                              24
III.   Conclusion

       States are free to vest defendants with a mechanism to
swiftly terminate unmeritorious malpractice actions, as
Pennsylvania did. But in Pennsylvania, that right does not
vest unless at least one condition is met: thirty days’ notice to


substantive law, but have applied New Jersey’s common law
exceptions of substantial compliance, extraordinary
circumstances and common knowledge. See Nuveen, 692
F.3d at 306, 308-10; see also Snyder v. Pascack Valley
Hospital, 303 F.3d 271, 276 (3d Cir. 2002) (reversing
dismissal and allowing late-filed AOM under New Jersey
equitable principles after an attorney “candidly concede[d]
inadvertence in failing to file the affidavit of merit within the
sixty-day period”); Newell v. Ruiz, 286 F.3d 166, 169-71 (3d
Cir. 2002). In response, Uchal accepts that Pennsylvania’s
exceptions, based in Pennsylvania Rules 126 and 3051, see
Womer, 908 A.2d at 276, 279, are substantive law, as well,
see, e.g., Rogan v. Cnty. of Lawrence, No. 12-1375, 2013 WL
4511316, at *7 (W.D. Pa. Aug. 23, 2013); Ramos v. Quien,
631 F. Supp. 2d 601, 612 (E.D. Pa. 2008); Stroud, 546 F.
Supp. 2d at 250-53, but argues that Schmigel satisfied neither.
Because we reverse on other grounds, we need not decide the
substantive nature of those exceptions or their application to
the facts before us. We note, however, the irony that Uchal,
on the one hand, accepts that equitable exceptions apply from
far-flung sections of the Pennsylvania Rules (and must accept
our application of New Jersey common law protections
limiting the effect of the AOM requirement, see Snyder, 303
F.3d at 276-77), but objects, on the other, to the application of
protections that are expressly set forth in the Rules pertaining
to the COM regime itself.




                               25
a plaintiff. That right and its attendant condition of fair notice
are each substantive law. Accordingly, the District Court
erred in dismissing Schmigel’s claim, and we will reverse and
remand for proceedings consistent with this opinion.




                               26
                   SCHMIGELv. UCHAL

                          No. 14-3476



RENDELL, Circuit Judge, dissenting:

       Rule 1042.7 regulates procedure, as does Rule 12 of
the Federal Rules of Civil Procedure. Nothing could be
clearer than the principle that a federal procedural rule “is
valid in all jurisdictions, with respect to all claims, regardless
of its incidental effect upon state-created rights.” Shady
Grove Orthopedic Assocs., P.A. v. Allstate Ins. Co., 559 U.S.
393, 410 (2010) (plurality opinion). The majority ignores this
principle, and its holding runs afoul of Supreme Court
precedent and our own caselaw as well. I disagree with the
majority’s decision to incorporate state court procedural rules
into our federal practice and, as a result, I dissent.

        To begin, I would recast the facts of this case, as I
believe they have been mischaracterized. Uchal performed a
laparoscopic adjustable gastric band procedure on Schmigel
on May 10, 2010. Schmigel did not lose weight after the
surgery. On March 27, 2012, another physician performed a
CAT scan and discovered that the band was never placed
around Schmigel’s stomach. Schmigel filed a negligence
cause of action against Uchal in federal court two years later
on March 19, 2014—only eight days before the statute of
limitations was set to expire.1 Jurisdiction was based on

1
  This presumes that Schmigel was entitled to application of
the discovery rule, that his prior failure to lose weight did not
diversity of citizenship. Schmigel failed to attach a COM to
his complaint or to file one within 60 days of filing. Uchal
declined to waive service of summons, which he was entitled
to do. See Fed. R. Civ. P. 4(d). Schmigel complains that
Uchal “refused to waive service of summons, to enter an
appearance, or to take any action whatsoever that might alert
Plaintiff of a readily curable and honest mistake.” (App. 66.)
But Uchal had no obligation to notify Schmigel of his error.
Schmigel did not cause the summons to be issued until May
6.2 On May 27, Uchal filed a motion to dismiss based on the
lack of COM. In other words, Uchal filed a timely motion to
dismiss “within 21 days after being served with the summons
and complaint.” Fed. R. Civ. P. 12(a)(1)(A)(i). Uchal
complied with the Federal Rules of Civil Procedure; he had
no obligation to file a motion to dismiss earlier than the 21-
day deadline imposed by the federal rules. The District Court
granted the motion, as Schmigel had not filed a timely COM
and failed to show substantial compliance with the COM rule,
or extraordinary circumstances excusing his failure. Because,
by that time, the statute of limitations had run, Schmigel was
out of court. This was not a snap judgment of non pros
without notice—as Rule 1042.7 was designed to prevent. But
for Schmigel’s tardiness in filing and serving the complaint,
he would have been notified of his failure by the motion to
dismiss and had an opportunity to rectify his error, contest the
applicability of the COM rule, or re-file his action. Schmigel


notify him of Uchal’s negligence, and that his cause of action
did not accrue until March 27, 2012.
2
  The District Court docket does not reflect when he actually
served Uchal.




                               2
is attempting to rectify circumstances of his own creation: he
waited until eight days before the statute of limitations
expired before filing his complaint, he waited 48 days to
obtain a summons, he did not file a COM within 60 days of
filing his complaint, and he chose to file in federal court.

       The majority strains to save Schmigel’s case by
incorporating the “condition of thirty days’ notice prior to
seeking dismissal of an action for failure to file the COM
regime” as substantive law that must be applied in federal
court. (Majority Op. 23-24.) Specifically, the majority
incorporates the state court rule that “[t]he prothonotary, on
praecipe of the defendant, shall enter a judgment of non pros
against the plaintiff for failure to file a certificate of merit
within the required time provided that . . . the praecipe is filed
no less than thirty days after the date of the filing of the notice
of intention to enter the judgment of non pros.” Pa. R. C. P.
No. 1042.7(a)(4). Is this not, clearly, a procedural rule that is
inappropriate to incorporate into federal practice?

         My analysis confirms that the answer is “yes.” The
first step in determining whether a state rule applies in federal
court is assessing whether the state rule contravenes federal
procedural rules: “First, a court must determine whether
there is a direct collision between a federal rule and the state
law or rule . . . . If there is a direct conflict, the federal court
must apply the federal rule and reject the state rule.” Liggon-
Redding v. Estate of Sugarman, 659 F.3d 258, 262 (3d Cir.
2011).

       In this case, there is a direct conflict. The majority
holds that Uchal had no “right” to “seek dismissal in the first
place” because he “had not waited thirty days after giving




                                 3
notice of the deficiency to allow for cure before filing his
motion to dismiss.” (Majority Op. 4.) But Uchal filed his
motion to dismiss within 21 days after being served with the
summons. How could he give 30 days’ notice before filing
his motion when the Federal Rules of Civil Procedure
mandate that he must file a motion to dismiss within 21
days?3 Schmigel even acknowledges that “a motion to
dismiss, rather than a praecipe for entry of judgment of non
pros, is procedurally appropriate. This may, arguendo,
indicate that there is a direct collision between . . . Pa. R. Civ.
P. 1042.7 and the Federal Rules of Civil Procedure.”4
(Schmigel Reply 11.)

       The Federal Rules do not require defendants to give
written notice of their intention to file a motion to dismiss.
Nor do they preclude courts from entering judgments without
such notice. Rule 12 only requires defendants to file either an

3
  The majority asserts that there is no timing conflict between
the 21-day requirement under Rule 12 and the 30-day notice
requirement under Rule 1042.7 because Uchal's motion
should have been considered a motion for summary
judgment. But Uchal did file a motion to dismiss and he had
to do so within 21 days. Is the majority saying that a motion
to dismiss was not available as a procedural mechanism to
Uchal? Does Rule 12 not apply in this case? I suggest that
this apparent confusion cautions further against our
incorporating the state rule into our federal rules.
4
  Schmigel made this statement because he was advocating
for the adoption of Pennsylvania Rule of Civil Procedure
1042.6, not 1042.7.




                                4
answer or a motion, not a notice of intent to file a future
motion. Rule 12 controls because its scope is “‘sufficiently
broad’ to . . . implicitly, to ‘control the issue’ before the
court.” Burlington N. R. Co. v. Woods, 480 U.S. 1, 4-5
(1987) (quoting Walker v. Armco Steel Corp., 446 U.S. 740,
749 (1980)). Rule 12 need not explicitly state that defendants
are not required to provide notice of intent to dismiss because
it so states by implication. It does not require notice and our
Court cannot add a notice requirement to a rule that plainly
has none. Moreover, adding such a notice requirement will
create varied dismissal procedures, which will negate “[o]ne
of the shaping purposes of the Federal Rules,” which is “to
bring about uniformity in the federal courts.” Hanna v.
Plumer, 380 U.S. 460, 472 (1965) (quoting Lumbermen’s
Mut. Cas. Co. v. Wright, 322 F.2d 759, 764 (5th Cir. 1963)).

        Importantly, the Supreme Court has specifically held
that, when there is a rules conflict, even though a substantive
state law applies in federal court, the procedural protections
that accompany that particular state law do not apply. In
Shady Grove, the Supreme Court held that a class action
could be certified in federal court even though New York law
prohibited the pursuit of such claims in a class action. Shady
Grove rejected the respondent’s argument that class
certification abridged the “substantive right . . . not to be
subject to aggregated class-action liability” conferred under
New York law. 559 U.S. at 409. Shady Grove held that Rule
23 of the Federal Rules of Civil Procedure, which governs
class certification, trumped the state law barring such actions.
The plurality explained: “A Federal Rule of Procedure is not
valid in some jurisdictions and invalid in others—or valid in
some cases and invalid in others—depending upon whether
its effect is to frustrate a state substantive law (or a state




                               5
procedural law enacted for substantive purposes).” Id. As in
Shady Grove, here the COM substantive rule applies, but the
procedural rule does not.

        Even if there were no conflict and we were to proceed
with an analysis under Erie, Rule 1042.7 would still not
apply. Erie holds that a federal court sitting in diversity must
apply state substantive law and federal procedural law:
“Under Erie, a court assesses the substantive/procedural
dichotomy with the objective that ‘the outcome of the
litigation in the federal court [will] be substantially the same,
so far as legal rules determine the outcome of a litigation, as it
would be if tried in a State court.’” Nuveen Mun. Trust ex rel.
Nuveen High Yield Mun. Bond Fund v. WithumSmith Brown,
P.C., 692 F.3d 283, 302 (3d Cir. 2012) (quoting Guar. Trust
Co. of N.Y. v. York, 326 U.S. 99, 109 (1945)). “This
‘outcome determinative test’ focuses on the ‘twin aims’ of
discouraging forum shopping and avoiding ‘the inequitable
administration of the laws.’” Id. (quoting Hanna, 380 U.S. at
468). We must ask whether applying the state rule “would
make so important a difference to the character or result of
the litigation that failure to enforce it would unfairly
discriminate against citizens of the forum State” or “would
have so important an effect upon the fortunes of one or both
of the litigants that failure to enforce it would be likely to
cause a plaintiff to choose the federal court.” Hanna, 380
U.S. at 468 n.9. “Consideration of the ‘twin aims’ should
produce a decision favoring application of state law only if
one of the aims is furthered.” Nuveen, 692 F.3d at 302. Rule
1042.7 satisfies neither requirement.

       We concluded in Liggon-Redding that the COM
requirement was outcome determinative because it made a




                                6
difference as to the character or result of the litigation. Rule
1042.3 “was created to ensure that professional negligence
claims are meritorious, and the [COM] requirement prevents
needless waste of judicial time and resources which would
otherwise be spent on non-meritorious claims.” Liggon-
Redding, 659 F.3d at 262-63. The COM requirement exists to
ensure that malpractice suits are meritorious.              That
requirement is, of course, substantive and outcome-
determinative and creates no conflict with federal procedural
rules. Rule 1042.7 has nothing to do with the character of the
litigation and is, accordingly, not outcome-determinative.

         Because not applying Rule 1042.7 would doom
Schmigel’s suit, the majority reasons that Rule 1042.7 is
“outcome-determinative.” However, as the Supreme Court
said in Hanna, to some extent, “every procedural variation is
‘outcome-determinative,’” but state court procedural
variations do not automatically apply in federal court simply
because the plaintiff will be out of court. Hanna, 380 U.S. at
468. Rather, as noted above, it is the effect on the character
or result of the litigation that is the key. In Hanna, the
Supreme Court held that federal, not state, procedural rules
governed service of process in a diversity case, even though
applying the state court rules would have determined the
outcome. It noted that “having brought suit in a federal court,
a plaintiff cannot then insist on the right to file subsequent
pleadings in accord with the time limits applicable in state
courts, even though enforcement of the federal timetable
will . . . result in determination of the controversy against
him.” Id. at 468-69. The majority states that “were this case
in state court, Schmigel’s claim would not have been
dismissed because his attorney filed the COM as soon as he
was notified of the deficiency and well within the thirty-day




                               7
window for cure.” (Majority Op. 12.) That is not what
outcome determinative means. Moreover, Schmigel chose to
file suit in federal court, thereby being subject to the Federal
Rules of Civil Procedure. If he wanted the benefit of state
court procedures, he should have filed his action in state
court.

        Schmigel argues that ruling in Appellees’ favor will
result in inequitable administration of the law. But we have
already rejected a virtually identical argument regarding
procedural protections for plaintiffs who forget or are
unaware of the affidavit of merit requirement in New Jersey,
which is similar to Pennsylvania’s COM requirement. In
Nuveen, the appellant “argue[d] that the two protections the
New Jersey Supreme Court has established to dull the severe
consequences of the failure to file a timely affidavit of merit .
. . are substantive requirements . . . that must be applied in
federal court.” Nuveen, 692 F.3d at 300. In Nuveen, we
rejected this argument because “plaintiffs (and their
attorneys) are required to know the law. They should not need
to be reminded of the affidavit requirement.” Id. at 304
(footnote omitted). Furthermore, we held that “the lack of a
reminder does not result in inequitable administration of the
[Affidavit of Merit] Statute.” Id. at 304 (emphasis added).
We also noted that “[i]f Nuveen’s counsel had been diligent,
it would not have needed a reminder . . . that it had an
obligation to serve affidavits of merit.” Id. at 310. Nuveen
dictates the result here. As noted above, Schmigel’s counsel
was anything but diligent in many ways. Instead of requiring
basic attorney diligence, the majority fashions new law
contravening our precedent.




                               8
        Schmigel also argues that refusing to apply Rule
1042.7 would encourage forum-shopping because plaintiffs
would avoid federal court for fear of having their cases
dismissed for inadvertent errors. This argument makes no
sense. It is implausible that a plaintiff would be aware that
federal courts have different dismissal procedures for failure
to file a COM and still forget to file a timely COM. Rule
1042.7 fails the Erie test. Denying Schmigel’s appeal is not
inequitable and would not result in forum-shopping.

       State court procedural rules do not belong in federal
court. I respectfully dissent.




                               9